DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9, “devivce” is a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation that “the first contact points and the second contact points are connected to one another” is indefinite.
Claim 1 recites that the socket has “two spaced apart first contact points” and “two spaced apart second contact points.”  It is unknown whether the limitation “the first contact points and the second contact points are connected to one another” means:
1) Every first contact point is electrically connected to every second contact point;
2) Every first contact point is mechanically in contact with every second contact point;
3) Every first contact point is mechanically and electrically in contact with every second contact point;
or electrically in contact with every second contact point;
5) One first contact point is electrically connected to one second contact point and the other first contact point is electrically connected to the other second contact point;
6) One first contact point is mechanically connected to one second contact point and the other first contact point is mechanically connected to the other second contact point.
7) One first contact point is connected (electrically or mechanically) to the other first contact point and one second contact point is connected to the other second contact point.
Various other interpretations are possible.   It is unknown what the limitation means. 
Likewise, the limitation that “the first contact points and the second contact points are connected to one another and belong to a common pole” is indefinite.
It is unknown whether this means that:
1) Every first contact point and every second contact point have the same polarity; or 
2) one first contact point “connected to” one second contact point have the same polarity and the other first contact point “connected to” the other second contact point have the same polarity.
Again, numerous other meanings are possible. 
Regarding claim 9, the limitation of “the contact portion of the electrification arrangement” is ambiguous and confusing  because there are two different contact portions of the electrification element separately claimed in claim 1 and it is indeterminate which contact portion of the electrification arrangement is meant by the limitations of claim 9.  



Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable Otsuta US 9509074.  
	Given the ambiguities of claim 1, regarding claim 1, Otsuta discloses a plug-in device for an arrangement for a goods display, the plug-in device comprising:
a socket 90 having a receptacle and adapted to be mounted on a supporting structure; and
	a plug-in part (see figure 1) separate from the socket and having a plug-in portion (at 141) adapted to be plugged into the receptacle of the socket in a plug-in direction along a plug-in axis until a connected state of the plug-in device is reached,
	wherein in the connected state of the plug-in device, the plug-in part and the socket are releasably connected to one another,
	wherein the plug-in portion has an end region and an outer lateral region, and
	wherein the receptacle of the socket has an end region situated at a front of the socket in the plug-in direction, and an inner lateral region,
wherein, in the connected state of the plug-in device, the outer lateral region of the plug-in portion and the inner lateral region of the receptacle contact one another,

	wherein an electrically conducting contact is established by galvanic contact between a first contact point (labeled FCP1 in annotated figure 4 below) of a contact portion (two terminals 91, 93) of the electrification arrangement on the socket and 
a second contact point (labeled SCP1 below) of a contact portion (plug terminals 13) of the electrification arrangement on the plug-in portion,
	wherein the first contact point is formed on the socket in the inner lateral region of the receptacle, and 
wherein the second contact point is formed on the plug-in portion in the outer lateral region of the plug-in portion, whereby, in the connected state of the plug-in device, the first contact point in the inner lateral region of the socket and the second contact point in the outer lateral region of the plug-in portion electrically contact one another,
	wherein the contact portion of the electrification arrangement on the socket has two spaced-apart first contact points (labeled FCP1 and FCP2 below), and the contact portion of the electrification arrangement on the plug-in portion has two spaced-apart second contact points (labeled SCP1 and SCP2 below).
	FCP1 is electrically and mechanically connected to SCP1.
	 FCP2 is electrically and mechanically connected to SCP2.
The respective contact points are situated radially opposite to one another with respect to a central longitudinal axis of the plug-in device or with respect to the plug-in axis.  Given that 
Per claim 4, the socket has a socket base 922 which is oriented axially with respect to the plug-in axis, the socket base being at least substantially closed (see figure 4).
	Per claim 6, the plug-in portion has on its outer side a depression (see annotated figure 2A below) which is recessed with respect to portions of the outer side of the plug-in portion that adjoin the depression, the contact portion on the plug-in portion being present within the depression.

    PNG
    media_image1.png
    1290
    996
    media_image1.png
    Greyscale
 
Per claim 7, the plug-in part has a cavity (interior of 142) which is designed to receive an
electrical line 10.
	Per claim 8, the contact portion of the electrification arrangement on the
plug-in portion is connected to an electrical line 10.
	Per claim 10, the contact portion of the electrification arrangement on the 
socket present on a socket plug element 921, the socket plug element consisting of an electrically insulating material.

plug-in part is present on a plug-in part plug element 141b, the plug-in part plug element consisting of an electrically insulating material.
	Per claim 12 the first contact point is designed as a resilient contact point (see spring portion 93).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuta.   Per claim 13 a positioning arrangement is formed which acts between the receptacle of the socket and the plug-in portion of the plug-in part, with the result that a predefined position between the plug-in portion of the plug-in part and the socket is established in the circumferential direction with respect to the plug-in axis.   In particular see the well known mating key and slot portions in the annotated figures below.   To the extent that Otsuta does not explicitly discuss the function of the key and slot structures, the examiner takes Official notice that it was well known in the art to use the types of keying structures shown in Otsuka to orient the mating plug and socket to a predefined mating position.  It would have been obvious to size the shown Otsuta key and slot features to do so. 

    PNG
    media_image2.png
    1446
    1118
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1852
    1431
    media_image3.png
    Greyscale

.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuta in view of Peng US 2015/0244105.  Otsuta does not disclose magnets to retain the mating parts together.  Peng discloses the well known use of magnets (13, 23) retaining mating parts together.  It would have been obvious to use magnets and/or magnetic materials on the Otsuta mating connectors to increase the retaining force of the mating connectors as taught in Peng.  
 
Response to Arguments
Applicant’s arguments have been considered.  Applicant argues the prior art does not disclose the new limitations, including that the first contact points and second contact points are connected.  As set out above, the limitation is indefinite.   Otsuta plainly discloses first and second points connected as set out above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/ROSS N GUSHI/Primary Examiner, Art Unit 2833